Per Curiam.

It was error to exclude evidence as to the good faith of the landlord in seeking possession of the premises for his immediate and personal use and occupancy.
The city rent commission certificate was not conclusive as to this (Marenghi v. Cavagnaro, N. Y. L. J., May 17,1948, p. 1838, col. 5 [App. Term, 2d Dept.]; Behl v. Leinbach, N. Y. L. J., Oct. 11, 1948, p. 753, col. 3 [App. Term, 2d Dept.]; Sosniak v. Marcus, 191 Misc. 927).
The final order should be unanimously reversed, upon the law, and new trial granted, with $30 costs to the tenant to abide the event.
Steihbrihk, Feunelly and Froessel, JJ., concur.
Final order reversed, etc.